Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a server communication unit" twice.  It is unclear if there are one or two “server communication units” and it is unclear if “the server communication unit” refers to the first or second unit.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over BOREAN et al. US 2015/0372485 A1 in view of Tackaberry US 9,013,283 B1.

	BOREAN teaches:
1. A smart factory control system using a smart plug for a plant, comprising: 
multiple smart plugs [para. 0042, “More traditional (i.e., non-smart) appliances, unsupplied with communication interfaces adapted to exchange data with the local control unit 130, and/or lacking of the capability of providing the local control unit 130 with the power profiles of its operative modes and/or of being remotely controlled, are connected to the power grid for receiving the line power through so-called smart plugs 135.”]
each configured to electrically connect, to a socket, each of multiple load devices disposed in at least one plant within a specific manufacturing environment and [para. 0042, “Briefly, a smart plug is equipped with a measuring unit capable of operating power measurements on the appliance which are connected to a communication unit adapted to exchange data with the local control unit 130 and a relay unit adapted to control the appliance supply in response to commands received by the local control unit 130.”]
to generate 
detection information related to an electricity quantity and occurrence of overload for the multiple load devices each electrically connected to the socket and supplied with a power supply and [para. 0042, “More traditional (i.e., non-smart) appliances, unsupplied with communication interfaces adapted to exchange data with the local control unit 130, and/or lacking of the capability of providing the local control unit 130 with the power profiles of its operative modes and/or of being remotely controlled, are connected to the power grid for receiving the line power through so-called smart plugs 135.”]
detection information related to an environment within the plant; [para. 0044, “The power managing procedure further provides for dynamically and rapidly updating the time schedule 160 in response to any possible unforeseeable or disruptive event, such as the direct request of activating a specific house appliance 110(i) by an user, the variation of the electric power cost due to a dynamic variation of the daily tariff profile, a possible imminent overload occurrence, the variation of electric power amount generated by photovoltaic solar panels as a result of cloud cover change and so on, so as to adapt the domestic electric power consumption in order to avoid the occurrences of overloads and reduce the costs.”]

a management server [remote control unit 140] configured to 
receive the information from the multiple smart plugs, store the received information in an internal separate storage space, generate control information for controlling a power supply state of at least one of a power supply provided through the socket of the smart plug and a power supply applied to the multiple load devices based on the received information, and transmit the control information to the smart plug; [para. 0041, “Each house appliance 110(i) may be a smart appliance, i.e., an appliance equipped with a communication interface adapted to exchange data with the local control unit 130, such as a wi-fi interface, a ZigBee interface, or a power-line interface, as well as with the capability of providing the local control unit 130 with the power profiles of its operative modes, and of being controlled in response to commands received by the local control unit 130.” And para. 0043, “As will be described in detail in the following of the present description, according to an embodiment of the present invention, the power managing procedure may be also carried out by a remote control unit 140 which is remotely interfaced with the local control unit 130, for example through a remote network 150, such as the Internet.”] and 

at least one gateway [Fig. 1A 130] positioned for each at least one plant and configured to relay information transmitted from the multiple smart plugs within a specific plant to the management server and information transmitted from the management server to the multiple smart plugs within the specific plant [para. 0043, “As will be described in detail in the following of the present description, according to an embodiment of the present invention, the power managing procedure may be also carried out by a remote control unit 140 which is remotely interfaced with the local control unit 130, for example through a remote network 150, such as the Internet.”], 

BOREAN does not teach the following limitation, however, Tackaberry teaches:

wherein the multiple smart plugs construct a mesh type communication network through a connection between adjacent smart plugs.  [Fig. 1 4, 10 and Col. 5 ll. 24-31,  “For example, in some embodiments, a system will run on the ZigBee/HomePlug Smart Energy Profile, and/or OpenHan. ZigBee may be used because it is a pre-existing mesh networking protocol. In a mesh network, any given node can use any other node to form a path to its destination. By operating outlets on their own network, the possibility that any given wireless technology will cause the outlet to become obsolete is reduced or eliminated”]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of BOREAN with those of Tackaberry.  A person having ordinary skill in the art at the time of filing would have been motivated to combine the teachings because Tackaberry teaches that using a mesh network for the smart outlets helps reduce the possibility that new wireless technologies will cause the smart outlet to become obsolete.  (See Col. 5 ll. 24-31).


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over BOREAN et al. US 2015/0372485 A1 in view of Tackaberry US 9,013,283 B1 and further in view of Kanamaru et al. US 2016/0148491 A1.


	BOREAN teaches:

wherein the smart plug comprises: a power input unit electrically connected to the socket and supplied with the power supply; [Fig. 1A 135]

a power output unit connected to the at least one load device positioned within the plant and configured to apply the power supply to the connected at least one load device; [para. 0042]

a power detection unit configured to generate power information on the power supply provided through the power input unit and the power supply applied to the at least one load device connected to the power output unit; [para. 0042]

	BOREAN does not teach the following limitation, however, Kanamaru teaches:
an environment detection unit configured to generate detection information on an environment change within the plant; [para. 0028]


	BOREAN further teaches:
an information storage configured to store the information generated by the power detection unit and the environment detection unit; [Fig. 1A 130]

	BOREAN teaches:
a communication unit configured to transmit, to the management server, the information generated by the power detection unit and the environment detection unit by relaying the 

	BOREAN teaches:
a power controller configured to control a power supply state of at least one of the power supply provided through the power input unit or the power supply provided through the power output unit based on the control information received through the communication unit.  [para. 0044, “The power managing procedure according to an embodiment of the present invention provides for scheduling the operation of the various house appliances 110(i) of the domestic area 120 in such a way to efficiently manage the domestic electric power consumption, avoiding the occurrence of overloads and reducing the overall cost by concentrating as much as possible the operations of the house appliances 110(i) in the hours of the day wherein the electric power cost is cheapest, respecting at the same time constraints imposed by the operation of the house appliances 110(i) and the time preferences set by the user.”]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Kanamaru with those of Borean and Tackaberry.  A person having ordinary skill in the art would have been motivated to combine the teachings because Kanamaru teaches that various sensors can be used in combination with a smart plug power control to detect abnormalities.  (See para. 0009).

	BOREAN teaches:


	Kanamaru teaches:
4. The smart factory control system of claim 3, wherein the environment detection unit comprises: 
a temperature detection part configured to generate temperature information by detecting a temperature within the plant; [para. 0121]
a humidity detection part configured to generate humidity information by detecting humidity within the plant; [para. 0028]
a harmful gas detection part configured to generate harmful gas information by detecting whether a harmful gas has occurred and a concentration of the harmful gas within the plant; [para. 0028]

a smoke detection part configured to generate smoke occurrence information by detecting whether smoke has occurred within the plant; [smoke sensor 40C]




an operating state diagnosis part configured to generate operating state information by diagnosing whether the temperature detection part, the humidity detection part, the harmful gas detection part, the smoke detection part and the vibration detection part operate and an operating state for accuracy of detection results.  [para. 0075]

	BOREAN teaches:
5. The smart factory control system of claim 4, wherein the management server comprises: 
a server communication unit configured to perform transmission and reception of information by interconnecting the communication unit and the gateway; [Fig. 1A 140]
a server communication unit [??] configured to store the information received through the server communication unit; 
a first control information generator configured to determine whether an individual electricity quantity belongs to a preset proper power load range based on individual electricity quantity information received through the server communication unit, generate power load control information when the individual electricity quantity indicated by the received individual electricity quantity information does not belong to the preset proper power load range, and 
transmit the power load control information to the communication unit by relaying the power load control information to the gateway through the server communication unit; [Fig. 1 A data is relayed to remote control via 130]

a second control information generator configured to generate overload-blocking control information based on overload occurrence information when receiving the overload occurrence information through the server communication unit and to transmit the overload-blocking control information to the communication unit by relaying the overload-blocking control information to the gateway through the server communication unit; and [Fig. 3]

	Kanamaru teaches:
a third control information generator configured to determine a condition corresponding to received information, among whether a preset proper temperature value is exceeded, whether a preset proper humidity value is exceeded, whether a harmful gas has occurred or whether a concentration of the harmful gas exceeds a preset proper value, whether smoke has occurred, and whether a preset proper vibration value is exceeded, based on the received information when at least one of temperature information, humidity information, harmful gas information, smoke occurrence information and vibration information is received through the server communication unit, generate power-blocking control information when at least one of the temperature information, the humidity information or the vibration information exceeds the proper value, when the harmful gas occurs, when smoke occurs or when a concentration of the harmful gas exceeds the proper value, and transmit the power-blocking control information to the communication unit by relaying the power-blocking control information to the gateway through the server communication unit.  [para. 0110]



6. The smart factory control system of claim 5, wherein the management server further comprises: a consumption power pattern analysis unit configured to generate consumption power pattern information used to determine a risk factor based on a power use situation classification and a consumption power pattern by analyzing a consumption power pattern for each smart plug based on individual electricity quantity information received through the server communication unit; and a detection information pattern analysis unit configured to generate detection value pattern information used to determine a risk factor based on a detection value pattern by analyzing the detection value pattern of detection information for each smart plug based on at least one of the temperature information and the humidity information received through the server communication unit.  [Fig. 1B]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY COLLINS/Examiner, Art Unit 2115